Name: Commission Implementing Regulation (EU) NoÃ 698/2012 of 25Ã July 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  organisation of transport;  communications
 Date Published: nan

 31.7.2012 EN Official Journal of the European Union L 203/34 COMMISSION IMPLEMENTING REGULATION (EU) No 698/2012 of 25 July 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for under items 1 and 3 in the Annex to this Regulation are in accordance with the opinion of the Customs Code Committee; the Customs Code Committee has not issued an opinion on item 2 of the Annex to this Regulation within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A multifunctional apparatus (so-called multimedia centre for motor vehicles) of a kind used in motor vehicles, consisting of two main components:  a reception apparatus for radio-broadcasting combined with a CD/DVD player,  a detachable colour liquid crystal display (LCD) of the touch screen type with a diagonal measurement of the screen of approximately 17,5 cm (7 inches) and an aspect ratio of 16:9. The apparatus is equipped with connectors enabling the reception of video signals from external sources such as a rear-view camera. The apparatus is presented with a remote control. An additional display can be connected to the apparatus. 8528 59 40 Classification is determined by General Rules 1, 3(c) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8528, 8528 59 and 8528 59 40. The apparatus consists of components capable of performing various functions (sound reproduction, video reproduction, radio-broadcasting, displaying video), none of which, in view of its design and concept, gives the apparatus its essential character. By application of GIR 3(c), the apparatus is therefore to be classified under CN code 8528 59 40 as other colour monitors with a screen of the LCD technology. 2. A multifunctional apparatus (so-called multimedia centre for motor vehicles) of a kind used in motor vehicles measuring approximately 17 Ã  5 Ã  16 cm. It combines, in the same housing, a reception apparatus for radio-broadcasting, a sound and a video reproducing apparatus and a colour liquid crystal display (LCD) with a diagonal measurement of the screen of approximately 8 cm (3,5 inches). The apparatus is equipped with connectors enabling the reception of video signals from external sources such as a rear-view camera. The apparatus can also reproduce sound and images from a USB memory stick. The apparatus is presented with a remote control. An additional display can be connected to the apparatus. 8528 59 40 Classification is determined by General Rules 1, 3(c) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8528, 8528 59 and 8528 59 40. The apparatus consists of components capable of performing various functions (sound reproduction, video reproduction, radio-broadcasting, displaying video), none of which, in view of its design and concept, gives the apparatus its essential character. By application of GIR 3(c), the apparatus is therefore to be classified under CN code 8528 59 40 as other colour monitors with a screen of the LCD technology. 3. A multifunctional apparatus (so-called multimedia centre for motor vehicles) of a kind used in motor vehicles. It combines, in the same housing, a reception apparatus for radio-broadcasting, a sound and a video reproducing apparatus, a radio navigational apparatus and a colour liquid crystal display (LCD) with a diagonal measurement of the screen of approximately 18 cm (7 inches) and an aspect ratio of 16:9. The apparatus is equipped with connectors enabling the reception of video signals from external sources such as a rear-view camera or a DVB-T tuner. The apparatus can also reproduce sound and images from a memory card. The apparatus is presented with two remote controls. An additional display can be connected to the apparatus. 8528 59 40 Classification is determined by General Rules 1, 3(c) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8528, 8528 59 and 8528 59 40. The apparatus consists of components capable of performing various functions (sound reproduction, video reproduction, radio navigational aid, radio-broadcasting, displaying video), none of which, in view of its design and concept, gives the apparatus its essential character. By application of GIR 3(c), the apparatus is therefore to be classified under CN code 8528 59 40 as other colour monitors with a screen of the LCD technology.